DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 15 is amended. Claim 14 is cancelled.
Claims 1-13 and 15-20 are pending for examination below.

Response to Arguments
The amendment to claim 15 to correct the dependency overcomes the previous objection.
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that there is no teaching or suggestion in Wormsbecher to co-process pyrolysis liquid and tall oil, let alone tall oil residue.
In response, the Examiner respectfully disagrees. As Applicant has cited also on page 8, Wormsbecher clearly teaches tall oil as a feedstock, and also that pyrolysis oil can be “a portion or fraction of the feedstock”. Thus, Wormsbecher clearly contemplates a mixture of feeds, including tall oil and pyrolysis oil as part of the feeds, as claimed. With regard to the residue, as explained in the Office Action previously and again below, Wormsbecher does not explicitly teach tall oil residue but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use tall 
	Applicant argues on pages 8-9 of the Remarks that Wormsbecher exemplifies VGO as the hydrocarbon feed, and thus one of ordinary skill in the art would use WGO instead of pyrolysis oil or tall oil, as they are not exemplified.
In response, VGO is a hydrocarbon feed. Wormsbecher clearly teaches blending a hydrocarbon feed with a bio-renewable feed, which is the claimed combination of feeds as well. Thus, one of ordinary skill in the art would clearly understand that renewable feeds should be used with the VGO, not in place of the VGO, as Applicant appears to be arguing. Further, while Wormsbecher does not exemplify pyrolysis oil and tall oil as the renewable feeds, prior art is not limited to exemplified embodiments. As cited in MPEP 2143.01, “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004)…The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id.” Thus, the fact that Wormsbecher 
Applicant argues on pages 9-10 of the Remarks that the instant application shows that the VGO and pyrolysis liquid do not have favorable miscibility, which would need to be addressed, and thus there would be a burden on one of ordinary skill to improve the VGO containing process of Wormsbecher which is not obvious.
In response, as noted above, Wormsbecher clearly contemplates mixing renewable feeds with VGO (paragraph [0012], Examples). Thus, one of ordinary skill in the art would not find it a burden to figure out how to do so, as it is clearly taught explicitly in Wormsbecher. Further, it is noted that the instant specification does not demonstrate improved efficiency in co-processing, as the Examples merely compare the yields of the tall oil pitch with the yields of a mixture of tall oil pitch and pyrolysis liquid. The Examples do not use a hydrocarbon feed of any sort, thus there is no evidence that the hydrocarbon feed being VGO would cause issues. There is nothing that shows that the supposed increased compatibility or increased homogeneity of the mixtures has an unexpected or surprising result on the co-processing of the mixture in a cracking process as claimed. Again, the Applicant's argument about homogeneity characteristics are not persuasive as the claims do not require a certain homogeneity characteristic nor require the three components to form a homogeneous blend prior to co-processing, as the claims are broad enough to encompass processes in which the three components are merely added into a reactor and cracked together. 
	Applicant argues on page 11 of the Remarks that the combination of Wormsbecher and Holmbom uses hindsight because tall oil pitch is not disclosed in Wormsbecher.
In response, Wormsbecher broadly teaches bio-renewable feeds, which are any feed which has a fat component derived from plant or animal oil, of which tall oil is exemplified (paragraph [0026]). Thus, Wormsbecher contemplates a variety of feeds, of which tall oil is one. While Wormsbecher does not specifically teach tall oil pitch, the combination is not hindsight because one of ordinary skill in the art would be aware that tall oil pitch is merely a derivative of tall oil, which is exemplified, and has similar components (Holmbom page 342, Tables 1 and 2). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As tall oil pitch is known in the art to be biorenewable feed and Wormsbecher contemplates any biorenewable feed being used, the combination only uses what is known in the art and is not hindsight.
Applicant also argues on page 11 of the Remarks that Wormsbecher fails to disclose the benefits of the combination of pyrolysis oil and tall oil residue.
In response, as noted above, Wormsbecher clearly contemplates a combination of feeds (paragraph [0026]). There is no requirement that Wormsbecher teach the same motivation as Applicant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Wormsbecher clearly teaches the combination of biorenewable feeds, and thus any advantages would follow from following the teachings of Wormsbecher. 
	Applicant also argues on page 11 of the Remarks that Wormsbecher teaches that the feed primarily comprises free fatty acids and triglycerides, which is not the case with tall oil pitch.
In response, Wormsbecher clearly contemplates any biorenewable feed (paragraph [0026]). As explained above, while Wormsbecher specifies that the feed “typically” contains primarily triglycerides and FFA, prior art is not limited to preferred embodiments. As cited in MPEP 2143.01, “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004)…The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id.” Thus, the fact that Wormsbecher may state that the renewable feeds typically comprise primarily triglycerides and FFA does not teach away from other renewable feeds which still fall under the broader umbrella disclosed by Wormsbecher (paragraph [0026]). Also, Wormsbecher teaches tall oil (paragraph [0026]). Tall oil pitch is merely a derivative of tall oil, and would be expected to function in the place of tall oil, absent any evidence to the contrary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wormsbecher et al. (WO 2010/068255) as evidenced by Holmbom et al. (Composition of Tall Oil Pitch).
With regard to claims 1, 2, 6-9, Wormsbecher teaches a method for fluid catalytic cracking (instant claim 8) of a feed in the presence of a zeolite (instant claim 6) catalyst to obtain a cracked product (paragraph [0011]). Wormsbecher teaches that the feed for the cracking comprises a blended feedstock comprising hydrocarbon (petroleum) feed and a bio-renewable feed (paragraph [0031]), where the bio-renewable feed can be any feed or fraction of a feed having a fat component derived from plant or animal oil, specifically tall oil and pyrolysis oils (paragraph [0026], pages 6 and 7). Wormsbecher further teaches that the tall oil comprises esters, rosin acids, and free fatty acids (paragraph [0026]). Wormsbecher does not explicitly teach that a distillation residue from tall oil can be used as the bio-renewable feed. However, Holmbom teaches that Tall Oil Pitch (instant claim 2) comprises esterified acids (esters), rosin acids, and free fatty acids (page 342, Tables 1 and 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Tall Oil Pitch (distillation residue of tall oil) can be used as part of the bio-renewable feed of Wormsbecher because Wormsbecher teaches that the bio-renewable feed can be any feed or fraction of a feed having a fat component derived from plant or animal oil, that tall oil is an example of the bio-renewable feed which can be used, and that tall oil comprises esters, rosin acids, and free fatty acids (paragraph [0026], pages 6-7), and Holmbom teaches that Tall Oil Pitch comprises esterified acids (esters), rosin acids, and free fatty acids (page 342, Tables 1 and 2), and the tall oil pitch would thus be expected to function as the bio-renewable feed of Wormsbecher based on the similar components in tall oil and tall oil pitch, absent any evidence to the contrary.
	Wormsbecher further teaches that the temperature of the FCC is about 480-600°C (paragraph [0044]) and that the catalyst to oil ratio is about 3 to about 12 (paragraphs [0044]-[0045]). These are within the ranges of 460-600°C and a ratio of 3 or more of instant claim 1, the range of 470 to 600°C of instant claim 7, and the range of 3 to 15 of instant claim 9. 
With regard to claim 3, Wormsbecher teaches that the pyrolysis oil is formed by pyrolysis of cellulosic waste material (paragraph [0026], page 7).
With regard to claim 4, Wormsbecher is silent with regard to the amount of each bio-renewable feed when the mixture of pyrolysis oils and tall oils is used for the biological feed. However, when faced with a mixture of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try mixing them in equal parts, which is a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a mixture of equal parts without undue experimentation. This is within the range of 1:1 or lower of instant claim 4.
With regard to claim 5, Wormsbecher teaches that the amount of bio-renewable feedstock in the mixture of bio-renewable feed and hydrocarbon (petroleum) feed is about 1 to 75 wt% (paragraph [0031]), which is within the range of 1 to less than 100 wt% of instant claim 5.
With regard to claim 10, Wormsbecher teaches that the bio-renewable feed can be a mixture of components (page 20, claim 6). Wormsbecher does not teach feeding the materials through different feed lines. However, a selection of any order of adding ingredients is considered prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the feeds separately to the reactor rather than as a mixture, because Wormsbecher teaches using a combination of tall oil materials and pyrolysis oils as the biological feed (paragraph [0026], page 20, claim 6), and it is obvious to add the ingredients to the reactor in any order, absent any evidence of criticality. 
With regard to claim 11, Wormsbecher teaches that the bio-renewable feed can be a mixture (page 20, claim 6) including tall oil and pyrolysis oils (paragraph [0026]) and teaches contacting the feed with the catalyst in the reactor (paragraph [0011]). This is equivalent to adding the pyrolysis liquid and tall oil distillation residue via the same feeding line of instant claim 11.
With regard to claim 12, Wormsbecher teaches that the biological feed is a mixture of tall oil materials and pyrolysis oils (paragraph [0029]). The teaching of a mixture implies mixing the two together. Thus, while Wormsbecher is silent with regard to mixing in a mixing vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the mixture of tall oil and pyrolysis oils in a mixing vessel before introducing the mixture to the reactor, as claimed, absent any evidence to the contrary.
With regard to claim 13, Wormsbecher teaches that the bio-renewable feed can be a mixture (page 20, claim 6) including tall oil and pyrolysis oils (paragraph [0026]) and teaches contacting the feed with the catalyst in the reactor (paragraph [0011]). Wormsbecher is silent with regard to additionally passing a portion of the pyrolysis liquid or tall oil distillation residue to the reactor using a separate feed line. However, a selection of any order of adding ingredients is considered prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an additional portion of either or both of the pyrolysis oil or the tall oil materials separately to the reactor with the mixture, because Wormsbecher teaches using a combination of tall oil materials and pyrolysis oils as the biological feed, and it is obvious to add the ingredients to the reactor in any order, absent any evidence of criticality.
With regard to claim 15, Wormsbecher teaches that the feedstock includes a mixture of the bio-renewable feed and the hydrocarbon (petroleum) component (paragraph [0025]). Thus, one of ordinary skill in the art would reasonably conclude that the pyrolysis liquid, the tall oil, and the fossil fuel components are all fed to the reactor using the same feeding line, absent any evidence to the contrary.
With regard to claims 16 and 20, Wormsbecher teaches fractionating the product to produce a gasoline (fuel) product (paragraph [0043], (iii), page 12).
With regard to claim 17, Wormsbecher teaches that the product includes a gasoline product (paragraph [0043], (iii), page 12). One of ordinary skill in the art would know that gasoline boiling range is typically 30-260°C, which overlaps the range of 36-360°C of instant claim 17. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Wormsbecher is silent with regard to the yield index of this gasoline product. However, because Wormsbecher teaches a similar process comprising fluid catalytic cracking of a similar bio-renewable and hydrocarbon (petroleum) feed comprising pyrolysis oils and tall oil, at the same temperature and with a similar zeolite catalyst, one of ordinary skill in the art would reasonably conclude that the process of Wormsbecher also produces a similar product comprising a yield index within the claimed ranges, absent any evidence to the contrary.
With regard to claims 18 and 19, Wormsbecher teaches producing a gasoline product from the fluid catalytic cracking process described above (paragraph [0043], (iii), page 12). This is equivalent to the fuel component which is a gasoline fraction of the cracking product produced by the process of claim 1 of instant claims 18 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772